Citation Nr: 0309351	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April to November 1956.

By rating decision in January 1957, entitlement to service 
connection for a right knee disability was denied.  The 
veteran received written notice of this denial by letter in 
February 1957.  The veteran failed to file a timely appeal 
following receipt of the February 1957 notice of denial.  
Therefore, the January 1957 rating decision is final.  

This appeal arises from an August 1998 rating decision of the 
Indianapolis, Indiana Regional Office (RO), which determined 
that new and material evidence sufficient to reopen a claim 
of service connection for a right knee disability had not 
been submitted.  By decision of the Board in February 2002, 
the veteran's claim of service connection for a right knee 
disability was denied.

The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  A joint motion to remand this case to the 
Board was filed with the Court in September 2002.  The case 
is again before the Board pursuant to an October 2002 order 
of the Court wherein the Board's February 2002 decision was 
vacated and the matter was remanded to the Board. 


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
right knee disability was last denied by rating decision in 
January 1957.

2.  The appellant received written notice of the denial by 
letter in February 1957; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1957 rating decision that 
denied entitlement to service connection for a right knee 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2002); 38 C.F.R. § 3.156 (a) (2001); Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran's lower 
extremities were clinically evaluated as normal on the April 
1956 entrance examination.  

Later in April 1956, the veteran reported having "broken" 
his knee in an auto accident when he was seen at the 
dispensary.  X-rays of the right knee revealed old healed 
fractures with multiple loose foreign bodies in the joint 
space.  

In early September 1956, the veteran complained of a trick 
knee.  Also in September 1956, the veteran was seen for right 
knee pain.  The diagnosis was traumatic arthritis following a 
severe sprain during an auto accident in 1947.  X-rays showed 
evidence of a remote injury and the possibility of a remote 
fracture of the lateral condyle of the tibia with good 
healing and exuberant excess bone formation.  Also present 
were moderately severe arthritis and an exostosis of the 
posterior aspect of the femur which were noted to be 
residuals of remote trauma.  

On the separation physical examination in October 1956, the 
lower extremities were abnormal on evaluation.  The examiner 
noted that the veteran had been injured in a 1947 motor 
vehicle accident.  On examination, there was pain on motion 
with medial instability.  The examiner opined that a right 
knee disability preexisted service and had not been 
aggravated during service.  

In November 1956, the veteran was administratively discharged 
from service.  It was determined that the veteran had 
arthritis due to a direct trauma to the right knee following 
a motor vehicle accident in 1947.  Thus, it was concluded 
that the right knee disability preexisted service and had not 
been aggravated during service.

A January 1957 statement from Merrill Davis, M.D., indicates 
that an examination of the veteran's right knee showed a very 
loose kind of joint.  Standing with weight tended to sublux 
the knee laterally.  The veteran was unable to assume a 
squatting position due to limited flexion.  This had all been 
incurred in the line of duty while in the service as reported 
by the veteran.  

By rating decision in January 1957, service connection for a 
right knee disability was denied as it was concluded that the 
evidence showed that a right knee disability was incurred 
prior to service in a motor vehicle accident.  The evidence 
also showed that there was no increase or aggravation of the 
preexisted right knee disability during service.  The veteran 
received written notice of this denial by letter in February 
1957.  He failed to take any action with respect to the 
January 1957 denial; thus, this decision is final and is not 
subject to revision on the same factual basis.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.  In order to reopen his claim, the veteran 
must present or secure new and material evidence with respect 
to the claim which has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2002).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of 
August 29, 2001, the new provisions do not apply to his 
claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the January 1957 final 
rating decision includes statements from two individuals who 
played softball with the veteran prior to his time in 
service.  They indicated that the veteran was in excellent 
physical shape prior to service.  No knee problems were 
apparent to these individuals.  Also of record are statements 
from the veteran's uncle and sister.  These relatives 
indicated that the veteran's mother had told them in 1956 
that the veteran had been in a car accident while he was in 
the military.  The sister remembered that the veteran had 
injured his right knee in the inservice accident.  

The veteran testified in March 2001 that a preexisting right 
knee injury had resolved leaving no residual disability; that 
he engaged in vigorous training and athletics in service; 
that his current right knee disability was the result of an 
inservice accident; and that he did not report this accident 
because he had gone off the military base without permission.  

On VA examination in April 2001, it was noted that the 
veteran's claims folder was not available.  He reported 
chronic pain and limited range of motion of the right knee.  
In 1947, the veteran sustained a contusion of the right knee 
in a motor vehicle accident.  He reported that there was no 
fracture and that he had recovered fully.  The veteran 
sustained a second right knee injury during an inservice car 
accident in September 1956.  A third motor vehicle accident 
occurred in 1962.  The diagnoses included severe degenerative 
arthritis of the right knee.

A May 2001 addendum reveals that the examiner had reviewed 
the veteran's claims folder.  It was concluded that the motor 
vehicle injury during service contributed to increased 
degenerative arthritis of the right knee.  It was further 
concluded that the right knee disability was service 
connected.

With regard to the claim to reopen, the additional evidence 
submitted in the form of the May 2001 VA medical opinion as 
well as the statements from friends and family members 
constitute evidence that was not previously considered which 
bears directly and substantially on the specific issue under 
consideration; that is, whether a current right knee 
disability was incurred in or aggravated during service.  For 
the first time, the record contains competent evidence which 
supports the veteran's claim that a right knee disability was 
aggravated during service.  This is evidence which is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds 
that the veteran has submitted new and material evidence 
relative to his claim to reopen the issue of entitlement to 
service connection for a right knee disability.

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be further developed, the veteran will have an 
additional opportunity to present evidence and argument in 
support of his de novo claim.  Consequently, the Board finds 
no prejudice.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  In this regard, the Board notes that the issue at 
bar must be remanded to the RO for additional development. 

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for a right knee disability, further action 
under the Veterans Claims Assistance Act of 2000 will be 
accomplished as part of the development of the underlying 
claim for service connection.


ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, notice to the 
veteran is inadequate as to the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  As the RO has not fulfilled its 
obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, a remand is required in this case.

Additionally, the RO must fulfill its duty to assist under 
the VCAA.  The duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The veteran should 
therefore be afforded a VA orthopedic examination to 
determine the current nature and extent of right knee 
disability and provide a medical opinion as to the etiology 
of all current right knee disability. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for right knee disability that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
by an examiner who has not previously 
examined him.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be 
accomplished.  Based on a review of the 
entire medical record and the current 
examination, the examiner must provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
right knee disability is related to the 
veteran's service to include whether a 
preexisting right knee disorder underwent 
a permanent increase in disability during 
service.  The examiner must utilize the 
underlined standard of proof.  The 
examiner should reconcile any medical 
conclusion that conflicts with those 
previously made to include Dr. Davis' 
January 1957 opinion and the May 2001 VA 
medical opinion.  The examiner should 
provide detailed reasons for any point of 
disagreement.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



